Madsen, C.J.
¶27 (dissenting) — I disagree with the majority that the trial court properly granted Skagit County Public Hospital District No. 304’s (United General) application for a writ of prohibition against Skagit County Public Hospital District No. 1 (Skagit Valley). I would hold that the trial court abused its discretion by applying an incorrect legal standard to United General’s application for a writ of prohibition. Specifically, the trial court granted United General’s application because it found that United General would not succeed in its request for injunctive relief. But the relevant inquiry is not whether the applicant will be ultimately successful under alternate legal procedures; the question is whether alternate legal procedures are available.
¶28 I would also hold that Skagit Valley did not exceed its jurisdiction by providing medical services in United General’s boundaries. RCW 70.44.060(3) grants broad powers to a public hospital district (PHD) to provide medical services within, and outside of, the PHD’s boundaries. The majority, however, finds that RCW 70.44.060(3) is ambiguous — but only as applied to rural hospital districts. The majority concludes the legislature intended that a rural *732PHD must obtain the permission of another rural PHD before the first rural PHD can provide medical services in the second. But the statutory grant of power is not ambiguous. Instead, it is the majority that has created ambiguity through its interpretation of the statute and misapplication of the rules of statutory construction. Even if the statute were ambiguous, the legislature did not intend to restrict the provision of medical services to the detriment of rural patients, which is the result of the majority’s statutory interpretation.
¶29 Finally, I believe the majority’s holding, limiting its statutory interpretation to rural PHDs, is contrary to the statutory language and is not a logical application of the central tenet of municipal corporations’ law upon which the majority relies for its holding.
¶30 For these reasons, I respectfully dissent.
Discussion
1. Writ of Prohibition
¶31 A person with standing may seek a writ of prohibition to arrest the proceedings of any tribunal, corporation, board, or person when “such proceedings are without or in excess of the jurisdiction [of the person or entity].” RCW 7.16.290. The issuance of a writ of prohibition is a “drastic measure.” Kreidler v. Eikenberry, 111 Wn.2d 828, 838, 766 P.2d 438 (1989). A court should issue a writ of prohibition only when two factors coincide: “ ‘(1) Absence or excess of jurisdiction, and (2) the absence of a plain, speedy, and adequate remedy in the course of legal procedure.’ ” Id. (quoting State ex rel. Ernst v. Superior Court, 198 Wash. 133, 137, 87 P.2d 294 (1939)). The absence of either factor “ ‘precludes the issuance of the writ.’ ” Id.
¶32 The majority holds that the trial court did not abuse its discretion in issuing a writ of prohibition. The majority concludes that “it was not manifestly unreasonable to find that there was no plain, speedy, and adequate remedy *733available in the ordinary course of legal procedure.” Majority at 731. It is true that “what constitutes a plain, speedy, and adequate remedy” depends “upon the facts of each particular case, and .. . rests in the sound discretion of the court in which the proceeding is instituted.” State ex rel. O’Brien v. Police Court, 14 Wn.2d 340, 348, 128 P.2d 332 (1942). But a trial court abuses its discretion when its decision is based on untenable reasons, i.e., the trial court reached its decision “by applying the wrong legal standard.” State v. Rohrich, 149 Wn.2d 647, 654, 71 P.3d 638 (2003).
¶33 Here, the trial court applied the wrong legal standard to United General’s application for a writ of prohibition. The trial court erroneously considered whether United General would be successful in obtaining injunctive relief. The trial court ultimately found that United General would not be successful because it would not be able to meet its burden of proving harm.5 The trial court went on to say, “And if [United General] can’t get in the injunction, then there is no other plain, adequate remedy available to [United General].” Verbatim Report of Proceedings (Sept. 12, 2011) at 7. But the test is not whether the applicant would ultimately be successful under an alternative procedure. The test is whether other legal procedures are available to an applicant.
¶34 Washington courts have repeatedly denied applications for writs of prohibition where the applicant can pursue alternate remedies such as damages, injunctive relief, and appeal from the judgment of the lower court. See, e.g.,Kreidler, 111 Wn.2d at 838-39 (denying application for writ because applicants could have intervened in the proceedings before the superior court); Johnson v. Pate, 54 Wn.2d 148, 150-51, 338 P.3d 131 (1959) (denying applica*734tion for writ when applicant had adequate remedy by appeal); State ex rel. N.Y. Cas. Co. v. Superior Court, 31 Wn.2d 834, 843, 199 P.2d 581 (1948) (denying application for writ when the applicant could have appealed the trial court’s grant or denial of the parties’ dispositive motions); County of Spokane v. Local No. 1553, Am. Fed’n of State, County & Mun. Emps., 76 Wn. App. 765, 770-71, 888 P.2d 735 (1995) (denying writ of prohibition when applicants could seek an injunction); Consol. Disposal Servs., Inc. v. Grant County, 51 Wn. App. 652, 657, 754 P.2d 1059 (1988) (quashing writ of prohibition in part because applicant arguably had grounds to obtain damages and injunctive relief).
¶35 United General could have sought relief using other legal procedures such as an injunction or declaratory judgment.6 If the trial court had adjudicated the parties’ rights through one of those procedures, and entered an order adverse to United General, United General could have appealed the trial court’s order. The trial court erred in issuing a writ of prohibition when there were alternate “plain, speedy, and adequate” legal procedures that United General could have pursued.
¶36 The majority would allow a court to issue writs of prohibition based on the fact that a party might not ultimately be successful under alternate legal procedures. Under this standard, however, a writ of prohibition would cease to be an extraordinary or drastic remedy. Rather, a writ of prohibition would become “a dragnet by means of which all controverted and litigated questions between individual suitors may be brought into court.” 72A C.J.S. Prohibition § 9, at 431 (2004) (footnote omitted).
¶37 In sum, I would hold that the trial court abused its discretion by applying an incorrect legal standard to United *735General’s application for a writ of prohibition. The trial court should not have issued a writ of prohibition to United General on the grounds that United General was unlikely to be entitled to injunctive relief. United General could have sought relief under alternative legal procedures. Because I would find that United General did not satisfy the second factor necessary to obtain a writ of prohibition, I would vacate the writ.
2. Authority of PHDs to Locate Outside District Boundaries
¶38 Even if the procedure was proper, I would also hold that United General did not satisfy the first factor necessary to obtain a writ of prohibition because I do not think that Skagit Valley exceeded its jurisdiction by purchasing and operating a medical clinic within United General’s territory.
¶39 If a statute’s meaning is plain on its face, then we must give effect to that meaning as an expression of legislative intent. Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9, 43 P.3d 4 (2002). Under the plain meaning rule, a court considers the statute and related statutes that disclose legislative intent about the provision in question. Id. at 10. The statute is ambiguous only if, after that inquiry, it is subject to multiple reasonable meanings. Id. If ambiguity exists, we can then consider canons of construction and case law to determine legislative intent. Jongeward v. BNSFRy., 174 Wn.2d 586, 600, 278 P.3d 157 (2012) (citing Campbell & Gwinn, 146 Wn.2d at 12).
¶40 Here, RCW 70.44.060 delineates the powers and duties of PHDs. RCW 70.44.060(3) specifically grants PHDs the power to “provide hospital and other health care services for residents of [the] district by facilities located outside the boundaries of [the] district, by contract or in any other manner [the district’s] commissioners may deem expedient or necessary under the existing conditions.” PHDs are also authorized to “furnish proper and adequate ser*736vices to all persons not residents of said district at such reasonable and fair compensation as may be considered proper.” RCW 70.44.060(3). RCW 70.44.060(3) grants PHDs broad power to provide health care services inside, and outside, of their boundaries. The only limitation of this power is that PHDs must “at all times make adequate provision for the needs of the district.” Id.
¶41 I do not believe that RCW 70.44.060(3)’s broad grant of powers to PHDs can reasonably be interpreted to require one rural PHD to have the permission of another rural PHD before the first rural PHD may provide health care services in the second. If the legislature meant to further limit the authority of rural PHDs to operate within the boundaries of other rural PHDs, the legislature could have added language to that effect. Instead, the plain language of RCW 70.44.060(3) is unambiguous. Because RCW 70.44.060(3) is subject to only one reasonable interpretation, our inquiry should end here. State v. Velasquez, 176 Wn.2d 333, 336, 292 P.3d 92 (2013) (citing State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201 (2007)).
¶42 However, the majority improperly goes further and disregards our rules of statutory construction. Rather than limiting its discussion to the plain meaning derived from RCW 70.44.060(3) and related provisions, the majority turns to a case involving an unrelated statutory scheme. Majority at 726 (citing Alderwood Water Dist. v. Pope & Talbot, Inc., 62 Wn.2d 319, 321, 382 P.2d 639 (1963)). After analogizing Alderwood, the majority determines that RCW 70.44.060(3) is ambiguous. Majority at 726. But it is improper to consider Alderwood, or the unrelated statutory scheme considered there, to render a clear statute ambiguous. Jongeward, 174 Wn.2d at 600 (“If a statute remains ambiguous after a plain meaning analysis, it is appropriate to resort to interpretative aids, including canons of construction and case law.” (citing Campbell & Gwinn, 146 Wn.2d at 12)). In failing to apply the well-established rules of construction, the majority fails to carry out the legislature’s plain intent and creates ambiguity where none exists.
*737¶43 In fact, the majority ironically applies Alderwood while overlooking the fact that Alderwood itself follows our rules of statutory construction. There, we stated as “a general rule ... there cannot be two municipal corporations exercising the same functions in the same territory at the same time”Alderwood, 62 Wn.2d at 321. After recognizing that this rule had been “virtually emasculated” by case law, we instructed courts to “closely examin[e] in toto statutory provisions conferring authority upon the potentially competing municipal corporations.” Id. We then analyzed only the statutory scheme codified in Title 57 RCW, pertaining to water districts, and did not analogize unrelated schemes. Id. at 322-23. This approach is consistent with Campbell & Gwinn.
¶44 Moreover, the majority’s analogy to Alderwood and the water district statutes is inapt. Alderwood involved statutes (since superseded) both granting and limiting the authority to provide services outside a district. Id. at 320-22 (citing former RCW 57.08.045 (1959); former RCW 57.04-.070 (1929)). The limiting statute stated that “no lesser water district shall ever be created within the limits in whole or in part of any water district.” Id. (citing former RCW 57.08.045; former RCW 57.04.070). It was from that limiting language that this court drew an implication that one water district should not infringe upon the territorial jurisdiction of another. Id. at 322. No similar limiting statute exists here.
¶45 Finally, a different public policy concern was at the heart of Alderwood. In Alderwood, we noted the public policy against duplication of public functions. Id. at 321. There, water mains were installed, leading to the dispute between adjoining municipal corporations. Id. at 319-20. We stated that allowing a water district to ignore boundaries could potentially hurt the “orderly and economically well-planned development and utilization of public water service in rapidly expanding suburban residential areas.” Id. at 320. However, concerns of duplication or hindering orderly *738expansion do not exist here because Skagit Valley acquired an existing medical clinic.
¶46 In addition to the plain, unambiguous language in RCW 70.44.060(3), the intent language added by the legislature further demonstrates that the legislature did not intend to limit the power of rural PHDs to provide health care services within the boundaries of another rural PHD. Indeed, the legislature is explicit — the primary goal of state health policy is to “maintain [ ] the viability of health care service delivery in rural areas of Washington.” Laws of 1992, ch. 161, § 1. The majority’s holding — preventing rural PHDs from providing health care services in another PHD without permission — is contrary to this legislative intent because it has the potential to diminish rather than enhance rural patients’ access to health care services. Given the overarching concern for access to health care services, it is unlikely that the legislature meant to reduce rural patients’ access to health care services just because two rural PHDs could not reach an agreement.
¶47 Furthermore, the legislature’s intent to “foster development of cooperative and collaborative arrangements among rural hospital districts” clearly contemplates that rural PHDs will operate within the boundaries of other PHDs. But the legislature did not command that this be accomplished only when the districts agreed. Laws of 1992, ch. 161, § l.7 Rather, “fostering” arrangements between rural PHDs suggests enablement and encouragement of such agreements; *739it does not suggest that a rural PHD must obtain permission before providing health care services in another PHD.
¶48 Moreover, legislative history reveals that the legislature was primarily concerned that rural PHDs would be “susceptible to antitrust challenges if they entered into interlocal agreements.” Final B. Rep. on Substitute H.B. 2495, 52d Leg., Reg. Sess. (Wash. 1992); see also James F. Blumstein, Health Care Reform and Competing Visions of Medical Care: Antitrust and State Provider Cooperation Legislation, 79 Cornell L. Rev. 1459, 1482 (1994) (noting that collaborative conduct between hospitals may be suspect because “[i]t is seen as territorial market division among actual or potential competitors, illegal per se under the antitrust laws”). The most that can be said about what the legislature intended regarding agreements between rural PHDs is that the legislature wanted to protect collaborative, i.e., anticompetitive, agreements between rural PHDs from antitrust challenges. It does not follow that the legislature intended to require rural PHDs to obtain the permission of other rural PHDs before offering health care services, as the majority concludes.
¶49 In sum, I disagree with the majority’s conclusion that a rural PHD does not have authority to provide health care services in another rural PHD without permission. RCW 70.44.060(3) expressly grants this power to both rural and nonrural PHDs. The majority incorrectly concludes that RCW 70.44.060(3) is ambiguous and that the legislature intended to prevent rural PHDs from operating within one another’s territories. I conclude that United General did not satisfy the first factor necessary to obtain a writ of prohibition, i.e., proof that Skagit Valley exceeded its jurisdiction. I would hold the opposite. I would hold that the Skagit Valley commissioners properly found it “necessary and expedient,” RCW 70.44.060(3), to operate a facility in *740United General’s boundaries because the clinic in question was part of a larger acquisition on the part of Skagit Valley. I would remand for entry of judgment in favor of Skagit Valley.
3. Limiting Authority Only of Rural PHDs
¶50 The final disagreement I have with the majority opinion is that it reads into the statutory scheme a limit that is not supported by the language of the statutes. See majority at 730 n.4 (“Because Skagit Valley and United General are both rural PHDs, we limit our decision to rural PHDs.”).8
¶51 First, the language of RCW 70.44.060(3) makes no distinction between rural and nonrural PHDs. In order to limit the authority of rural PHDs — but not nonrural PHDs — the majority again looks outside the language of the statute to the statement of legislative intent. Even if RCW 70.44.060(3) were ambiguous, there is no reason to think that the legislature intended to limit the authority of rural PHDs (but not nonrural PHDs) simply because the legislature created a safe harbor for rural PHDs to enter into cooperative agreements without fear of antitrust violations. See RCW 70.44.450 (allowing rural PHDs to enter into anticompetitive arrangements with other rural PHDs “in order to provide for the health care needs of the people”). Merely giving rural PHDs additional powers in RCW 70.44.450 does not diminish their authority under RCW 70.44.060. The majority’s limitation is contrary to the language of the statute and the intent of the legislature.9
*741¶52 Moreover, the majority opinion operates to revive the general rule stated in Alderwood and McQuillin — i.e., two municipal corporations cannot simultaneously exercise the same functions in the same territory — but then applies this rule only to rural PHDs. Majority at 723-24 (citing 2 Eugene McQuillin, The Law of Municipal Corporations § 7:8 (3d rev. ed. 2006)).10 The majority’s holding essentially carves out an exception that protects rural PHDs from competition from other rural PHDs but does not extend its rule to urban PHDs and private health care providers. Indeed, under the majority’s holding, any nonrural PHD could theoretically purchase and operate a medical clinic within United General’s boundaries without United General’s permission. If the concern is to protect rural PHDs from competition, then the majority’s holding does not go nearly far enough.
¶53 Finally, limiting the holding to apply only to rural PHDs will be ineffective in protecting rural PHDs from competition when urban PHDs and private health care providers are free to operate in a rural PHD without the PHD’s permission.
Conclusion
¶54 I would vacate United General’s writ of prohibition because the trial court erroneously concluded that (1) Skagit Valley exceeded its jurisdiction and (2) United General did not have the ability to pursue alternative legal procedures. Because I do not think that Skagit Valley exceeded *742its jurisdiction under RCW 70.44.060(3), I would remand for entry of judgment in favor of Skagit Valley.
C. Johnson, J., concurs with Madsen, C.J.

 To obtain injunctive relief, one must show (1) a clear legal or equitable right, (2) a well-grounded fear of immediate invasion of that right, and (3) that the acts complained of either are resulting in or will result in actual and substantial injury. Port of Seattle v. Int'l Longshoremen’s & Warehousemen’s Union, 52 Wn.2d 317, 319, 324 P.2d 1099 (1958).


 In its complaint, United General did in fact seek declaratory judgment and injunctive relief along with its request for a writ of prohibition. But United General later moved for a show cause hearing only on the writ of prohibition. This appeal is from the trial court’s findings of fact and conclusions of law made at this show cause hearing.


 In ascertaining the legislative intent underlying RCW 70.44.060(3), the majority relies on the statement of legislative intent accompanying the enactment of the “Rural Public Hospital Districts Cooperation Act,” which states:
The legislature finds that maintaining the viability of health care service delivery in rural areas of Washington is a primary goal of state health policy. The legislature also finds that most hospitals located in rural Washington are operated by public hospital districts authorized under chapter 70.44 RCW and declares that it is not cost-effective, practical, or desirable to provide quality health and hospital care services in rural areas on a competitive basis because of limited patient volume and geographic isolation. It is the intent of this act to foster the development of cooperative and collaborative arrangements among *739rural public hospital districts by specifically authorizing cooperative agreements and contracts for these entities under the interlocal cooperation act.
Laws of 1992, ch. 161, § 1.


 This limitation is urged by amicus King County PHD No. 2. It should be noted that amicus suggests this limitation only if the court were to affirm the trial court. King County PHD No. 2’s principal argument is that both nonrural and rural PHDs may operate within the boundaries of another PHD without permission.


 The majority justifies limiting its holding to rural PHDs on the grounds of judicial restraint. Majority at 730 n.4 (“We . . . leav[e] for another day and a properly presented case the decision as to whether nonrural PHDs are subject to a similar restriction.”). The question presented in this case, however, is the proper interpretation of RCW 70.44.060(3) — a statute that applies equally to rural and *741nonrural PHDs. Both parties address this question of statutory interpretation. Although it is true that Skagit Valley and United General are both rural PHDs, the analysis of ROW 70.44.060(3) falls squarely within the questions presented for consideration. Creating exceptions to unambiguous statutory language that was meant to apply equally to rural and nonrural PHDs is not an example of judicial restraint.


 The majority cites to both Alderwood and McQuillin for the same proposition of law but fails to reconcile their differences. Compare Alderwood, 62 Wn.2d at 321 (general rule has been ‘Virtually emasculated” in Washington), with 2 McQuillin, supra, at 500 (general rule is “firmly established”).